Citation Nr: 1812203	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This case was previously before the Board in September 2016, when it was remanded for additional development of the evidentiary record.  At the time of the September 2016 Board remand, the appeal included the additional issue of entitlement to service connection for tinnitus.  During the processing of that remand, the RO issued a rating decision in May 2017 that resolved that issue with a full grant of the complete benefit sought, granting service connection for tinnitus.  Accordingly, that issue is no longer in appellate status before the Board at this time; the only issue remaining on appeal before the Board is entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's hearing loss is etiologically related to an event, injury, or disease in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he currently suffers from bilateral hearing loss disability that had its first onset during his military service and is a consequence of acoustic trauma experienced during service.

Preliminarily, the Board finds that the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes during the pendency of the claim on appeal, including as recently confirmed in the November 2017 VA examination report.  The Board also accepts the Veteran's testimony (including during his October 2015 Board hearing) that he experienced acoustic trauma from noise exposure during service; the Board notes that VA has recognized the Veteran's entitlement to service connection for tinnitus on the basis, in part, of acceptance of the Veteran's in-service noise exposure.

The Board now turns its attention to the analysis of the critical etiological link / nexus element of the case.  The Board must determine whether the evidence supports a finding that the Veteran's current hearing loss is causally linked to his in-service noise exposure.

The Veteran's service treatment records show that the Veteran's hearing acuity was evaluated with audiometric testing in advance of his entrance to active duty service in July 1978, and also in connection with his separation from active duty service in December 1979.  Hearing loss was neither reported by the Veteran nor diagnosed by medical providers during the Veteran's service.  A comparison of the Veteran's audiometric thresholds recorded in July 1978 and December 1979 reveals that the Veteran's hearing acuity did not worsen at any tested frequency during his military service.  The documented in-service audiometric data confirms that the Veteran did not have hearing loss meeting the 38 C.F.R. § 3.385 standards to be considered disabling in either ear.  Notably, the Veteran specifically denied having ever experienced hearing loss when he completed a medical history questionnaire during his December 1979 separation from active duty service.  The Board finds that the probative contemporaneous evidence, including the Veteran's own statements and the clinical findings of medical professionals, strongly indicates that the Veteran did not experience the onset of hearing loss during his active duty military service.

Notably, during the October 2015 Board hearing, the Veteran and his representative explained that the Veteran did not recall ever seeking treatment for any hearing loss concerns during service.  The Veteran did contend that the service separation examination did not actually involve any testing, which would suggest that the audiometric testing data (along with most of the other clinical findings) documented on the Veteran's service separation examination report was illegitimate.  

The Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  The Board accordingly must presume that the service department's documentation of medical (including audiological) examination findings associated with the Veteran's separation from military service does reflect findings from a proper examination that was actually completed.  The Veteran has stated that he does not recall being examined with any such testing, but the Board finds no sufficiently clear demonstration that the December 1979 service separation examination report of record is somehow false or an improper misrepresentation of the clinical findings it documents.  The Board notes that with regard of other matters, the Veteran's October 2015 Board testimony described his memory of details during service as significantly incomplete, describing aspects of service as being "so far back, I don't remember."

The Board is unable to find clear evidence indicating an irregularity in this case sufficient to accept the Veteran's contention that the documented service separation audiological testing did not properly take place.  The Board finds no clear evidence sufficient to rebut the presumption of regularity.  Accordingly, the Board shall continue to accept the December 1979 service separation examination report as valid probative evidence in this case.

A March 2010 VA examination report confirmed that the Veteran was diagnosed with bilateral hearing loss by that time, but opined that the hearing loss was "less likely as not a result of noise exposure during military service, as hearing was within normal limits at time of discharge."  The Board's September 2016 remand found that the rationale for this opinion was inadequate inasmuch as it merely cited the absence of hearing loss disability for VA compensation purposes shown at the time of separation from service.  The Board again points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

A February 2017 VA examination report again confirmed the Veteran's hearing loss and provided a new medical opinion informed by examination and interview of the Veteran along with review of the claims-file.  The VA examiner found that the Veteran's hearing loss in either ear was less likely than not caused by or a result of an event in military service.  In this regard, the VA examiner noted the Veteran's July 1978 Marine Corps enlistment examination report and the December 1979 separation examination report which both showed "normal" hearing with "no evidence of STS [significant threshold shift]."  The VA examiner acknowledged that the opinion "cannot rely solely on the fact that the veteran's hearing was normal at the time of separation from service," and explained a more detailed rationale.  The VA examiner explained: "The enlistment and separation exams provide clear and concise evidence and are considered the gold standard for rendering opinions for hearing loss and its possible relationship to military noise exposure.  Any noise exposure that resulted in hearing loss during active duty would have been evident on the discharge exam."  The VA examiner further explains that "The Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure....  [T]here was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure."  The VA examiner explains: "Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure."

The Board finds that the February 2017 VA examiner's medical opinion is competent and probative evidence with a rationale that adequately explains why the Veteran's hearing loss is not attributable to his military service and accurately cites the pertinent contemporaneous documentation in this case.  The VA examiner's expert medical opinion indicates that the documented contemporaneous in-service testing is the "gold standard" on this matter, and thus the documentation that the Veteran's hearing loss did not worsen during service is highly medically indicative that the Veteran's hearing loss did not have onset during service.  Moreover, the VA examiner's expert opinion cites medically recognized principles to establish that if damage to the Veteran's hearing did not manifest during the period of service, then any later diagnosed hearing loss cannot be considered to have been caused during such service.  The Board observes that the VA examiner's further comment regarding the Veteran's "post-military occupational noise exposure as a construction electrician for the past 30 years" is ancillary to this analysis as, regardless of any questions regarding establishing the extent of the Veteran's post-service noise exposure, the VA examiner has persuasively and sufficiently explained that the evidence medically establishes that the Veteran's current hearing loss cannot be attributed to his military service.

A further VA fee-basis examination with medical opinion was conducted for the purposes of this appeal in November 2017.  The report of the November 2017 examination again confirms the hearing loss diagnosis, and provides essentially the same opinion that the February 2017 VA examiner provided.  The November 2017 medical opinion states: "the Veteran's current hearing loss is less likely than not related to military noise exposure / acoustic trauma."  The rationale presented for this opinion cites that the "Veteran's hearing thresholds at time of entrance and separation were within normal limits," and cites that "[a]ccording to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'"  The Board finds that is medical opinion essentially reiterates the opinion presented by the February 2017 VA examiner, again informed by review of the pertinent documentation of medical history and direct examination/interview of the Veteran.

As there is no contrary medical opinion or other evidence directly contradicting the conclusions presented by the February 2017 and November 2017 medical opinions, the Board finds that these medical opinions are persuasive.

The Veteran's testimony, including during his October 2015 Board hearing, is more clear in identifying his recollection of the onset of tinnitus during service than it is in identifying a recollection of the onset of hearing loss during service.  In any event, to the extent that the Veteran's testimony asserts that his hearing loss began during service, the Board finds that this assertion is contradicted by more probative evidence presented by his contemporaneous service records which include his own statement denying having ever experienced hearing loss at the time of his separation from service in addition to detailed clinical testing demonstrating that the Veteran did not have hearing loss at the time of his separation from service.  The Board notes that the Veteran's testimony during his October 2015 Board hearing suggested that he may have refrained from reporting disabilities at separation because he was warned that such reports may delay his discharge, but the Veteran's signed December 1979 separation medical history questionnaire shows that he specifically denied having ever experienced hearing loss while he endorsed a history of a number of other medical concerns, such as rheumatic fever, eye trouble, hay fever, asthma, shortness of breath, heart trouble, and rupture/hernia.  The Board finds that the Veteran's more recent testimony regarding his service period that suggests that he experienced the onset of his hearing loss during service is contradicted by more probative contemporaneous evidence of record, and is not credible.

The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Assuming that the appellant is competent to report symptoms of difficulty hearing because this requires only personal knowledge as it comes to him through his senses, the Board finds that his pertinent statements that tend to suggest any significant onset of hearing loss during service are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony "); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

First, to the extent that the Veteran's suggestion of in-service onset of hearing loss would tend to support his claim for monetary benefits, such testimony is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Second, any suggestion of in-service onset of hearing loss in this case is inconsistent with the Veteran's own statement on the December 1979 service separation medical history questionnaire (on which he specifically denied having ever experienced hearing loss).  Third, any suggestion of in-service onset of chronic hearing loss is inconsistent with the probative service treatment records featuring clinical testing results showing no hearing loss or decrease in the Veteran's hearing acuity during service.  For the aforementioned reasons, the appellant's statements are considered not credible to the extent they suggest an in-service onset of his hearing loss.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The Board finds that hearing loss was not diagnosed and did not have onset during the Veteran's active service, nor within a year following that service.  There is accordingly no question of any continuity of symptomatology to connect any experience of hearing loss during (or within a year following) service to the current chronic hearing loss disability.  Thus, service connection is not established in this case on the basis of the presumptions for chronic disabilities.  See 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the most probative medical evidence of record weighs against finding that the current hearing loss disability in this case is etiologically linked to the Veteran's military service, including his in-service noise exposure.  The only other indication of record that any current hearing loss disability in this case may be etiologically linked to the Veteran's military service is presented by the Veteran's own assertion of such a link.  As discussed above, the Board finds that the Veteran's testimony suggesting in-service onset of hearing loss is not credibly shown in this case; such testimony is contradicted by the Veteran's contemporaneously documented statements denying any ear problems during the processing of his separation from service and is contradicted by objective audiometric testing during the processing of his separation from service.  To the extent that the Veteran otherwise asserts his belief that he incurred a chronic hearing loss disability during his military service, the Board notes that the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to his hearing loss, which requires specialized testing to diagnose and complex medical determinations to identify etiologies.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  While the Veteran is competent to report experiencing diminished hearing, he is not competent to provide an opinion establishing an etiology of his hearing loss (including with involvement of questions concerning the plausibility of delayed onset, as explained in the VA medical opinions of record) that contradicts the medical principles and analysis presented by trained audiology experts in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran alleges a causal relationship, the Board finds that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Accordingly, the Board finds that there is no showing of an etiological nexus between the Veteran's current hearing loss and his military service, and the criteria for entitlement to service connection on a direct basis are not met in this case.

The preponderance of the evidence is against the claim of entitlement to service connection for hearing loss, and the benefit-of-the-doubt standard of proof does not allow for a grant of this issue on appeal.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


